Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Marles on May 25, 2021.
In claim 2, line 1, after “wherein” the word - - the - - has been inserted.
The following is an examiner’s statement of reasons for allowance: Goodwin ‘155 (US 2011/0077155) (newly cited) discloses polymer coated urea treated contacted with a first component comprising an agriculturally acceptable complex mixture of organic material characterized by natural organic matter that is partially humified, where the first component is dispersed on at least a portion of the granular form, and a second component comprising a pesticide or bactericide. (See the Abstract, and Paragraphs [0021] through [0026],[0059], [0084] and [0085].) However applicant’s claims require that the carrier particles be in dry, particulate form and carry at least an electrostatic surface charge. Goodwin et al ‘155 discloses in Paragraph [0085] that the polymer-coated urea is typically prepared by spraying urea granules with polymer solution and drying, and in Paragraph [0080] that the urea granules may be sprayed with molten sulfur and optionally a wax. The polymer and wax in the urea coatings would constitute an “organic matter constituent” as recited in applicant’s claims. However applicant’s claims require that the organic matter constituent such as a polymer or wax be in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736